Title: From Benjamin Franklin to Mary Stevenson, 17 June 1767
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Cravenstreet, June 17. 1767
We were greatly disappointed yesterday that we had not the Pleasure, promis’d us, of our dear Polly’s Company.
Your good Mother would have me write a Line in Answer to your Letter. A Muse, you must know, visited me this Morning! I see you are surpriz’d, as I was. I never saw one before. And shall never see another. So I took the Opportunity of her Help to put the Answer into Verse, because I was some Verse in your Debt ever since you sent me the last Pair of Garters. This Muse appear’d to be no Housewife. I suppose few of them are. She was drest (if the Expression is allowable) in an Undress; a kind of slatternly Negligée, neither neat and clean nor well-made; and she has given the same sort of Dress to my Piece. On reviewing it I would have reform’d the Lines, and made them all of a Length, as I am told Lines ought to be; but I find I can’t lengthen the short ones without stretching them on the Rack, and I think it would be  equally cruel to cut off any Part of the long ones. Besides, the Superfluity of these make up for the Deficiency of those; and so, from a Principle of Justice, I leave them at full Length, that I may give you, at least in one Sense of the Word, good Measure. Adieu, my dear good Girl, and believe me ever Your affectionate faithful Friend
B Franklin
 Addressed: To / Miss Stevenson / at Mrs. Tickell’s / Church Lane / Kensington
Endorsed: June 17–67